DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8, 12-13, and 15-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed in the 20 May 2021 Interview, the prior art of record fails to show a labyrinth seal having the details, as set forth in claims that include elements such as a stator configured to be coupled to a non-rotating portion of the gas turbine engine and fixed in an axial direction and a radial direction, the stator including a layer of abradable material extending uniformly in the axial direction from a first stator side to an opposite second stator side; and a rotor configured to be coupled to a rotating portion of the gas turbine engine so as to be spaced apart from the stator in the radial direction, the rotor having a first side adapted to receive a fluid flow and an opposite second side, the rotor including a first tooth [[at]]proximate the first side having a first radial height, a second tooth between the first tooth and the second side, the first tooth having a first tooth side opposite a second tooth side, the first tooth side facing the fluid flow and spaced apart from the first end, the first tooth side extending at an included angle of less than 90 degrees from a surface of the rotor, the second tooth having a second radial height that is less than the first radial height and a third tooth between the first tooth and the second side having a third radial height that is substantially the same as the first radial height, a first clearance between a first tip of the first tooth and the stator in the radial direction is different than a second clearance between a second tip of the second tooth and the stator in the radial direction and a third clearance between a third tip of the third tooth and the stator in the radial direction is substantially the same as the first clearance.  Relevant references, such as Coutandin (US 2017/0130601) disclose a labyrinth seal (as seen in Figs. 1-3) for a gas turbine engine (as disclosed in paragraphs [0001], etc.), comprising: a stator (26) coupled to a non-rotating portion of the gas turbine engine (11 as seen in Fig. 1) and fixed in an axial direction and a radial direction (as seen in Fig. 1, etc.), the stator including a layer of abradable material (29) extending uniformly in the axial direction from a first stator side to an opposite second stator side (as seen in Figs. 1 and 2 it extends as such and is uniform as claimed in the shown states); and a rotor (27) coupled to a rotating portion of the gas turbine engine (as seen in Fig. 1) so as to be spaced apart from the stator in the radial direction (as seen in Figs. 1-3), the rotor having a first side adapted to receive a fluid flow and an opposite second side (i.e. the left and right axial sided as seen in Fig. 2), the rotor including a first tooth (i.e. one of the outer teeth 30 or 32) at the first side having a first radial height (as seen in Fig. 2), a second tooth (31) between the first tooth and the second side (as seen in Fig. 2), the second tooth having a second radial height that is less than the first radial height (as seen in Fig. 2) and a third tooth (the other of 30/32) between the first tooth and the second side having a third radial height that is substantially the same as the first radial height (as seen in Fig. 2), a first clearance between a first tip of the first tooth and the stator in the radial direction (as seen in Fig. 2) is different than a second clearance between a second tip of the second tooth and the stator in the radial direction (as seen in Fig. 2. Examiner notes that the first and second clearance are different in that the second clearance is radially larger) and a third clearance between a third tip of the third tooth and the stator in the radial direction is substantially the same as the first clearance (as seen in Fig. 2), but fail to disclose at least that the first tooth having a first tooth side opposite a second tooth side, the first tooth side facing the fluid flow and spaced apart from the first end, the first tooth side extending at an included angle of less than 90 degrees from a surface of the rotor.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.